DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-7 are currently pending and addressed below. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS) that was filed on August 26, 2020 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 4 is objected to because of the following informalities:  “glare or non-glare” should read as “glaring or non-glaring”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 3, upon which claim 4 depends, has two different surfaces – the front surface of the transparent panel and the surface parallel to the front surface of the transparent panel. Therefore, it is unclear which surface is being referred to and the scope of the claim is unclear. Appropriate correction is required. For examination purposes examiner has interpreted “the surface” as “the surface parallel to the front surface of the transparent panel.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaluba et al. (GB 2383181 A), hereinafter Kaluba, in view of Nobuyuki (JP 2006171081 A) cited in the IDS filed on August 26, 2020, hereinafter Nobuyuki, and Masaru et al. (JP 2003050555 A) also cited in the IDS filed on August 26, 2020, hereinafter Masaru.
Claim 1, Kaluba teaches a display device with three-dimensional sign comprising (Fig. 1 shows a display device with a three-dimensional sign):
a display panel that has a transparent panel on a front surface (Fig. 1 shows a display panel 12 that has a transparent front surface 20) and that displays an image including a still image and/or a moving image (Fig. 1 shows display panel 12 displays a still image 14);
the display device further including a three-dimensional sign part that is thick (Fig. 1 shows the display device includes a three-dimensional sign part 14 that is thick) and is provided in a part of a front surface of the transparent panel (Fig. 1 shows the three-dimensional sign part 14 is provided in a part of the front surface 20 of the display panel 12), the three-dimensional sign part being formed into a shape representing a character, a graphic, or a pattern (Fig. 1 shows the three-dimensional sign part 14 is formed into a shape representing a character).
Kaluba does not explicitly disclose a control unit. However, Nobuyuki teaches a control unit that controls display of the image in the display panel (The disclosure states “The liquid crystal panel 12 is driven by the liquid crystal panel control circuit 14 to perform filtering by transmitting or blocking light from the plurality of fluorescent tubes 13a…”).
Kaluba and Nobuyuki are both considered to be analogous to the claimed invention because they are in the same field of endeavor, i.e. illuminated advertisement displays. 
Kaluba also fails to explicitly disclose a three-dimensional sign part that is translucent. However, Masaru teaches a three-dimensional sign part that is thick and translucent (Fig. 1-3 show a three-dimensional sign part 3 that is thick; the disclosure states that the three-dimensional part 3 is translucent).
Kaluba and Masaru are both considered to be analogous to the claimed invention because they are in the same field of endeavor, i.e. illuminated advertisement displays. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaluba to incorporate the teachings of Masaru because making the three-dimensional sign translucent reduces the brightness emitted, which makes viewing the sign not too harsh on the eyes of the viewer.
Claim 2, Kaluba teaches wherein the three-dimensional sign part is formed of a colorless transparent material (Fig. 1 shows a three-dimensional sign part 14 that is of a colorless transparent material; page 2, line 3), and 80% or more of a surface of the three-dimensional sign part facing the front surface of the transparent panel is joined to the transparent panel
Claim 3, Kaluba teaches wherein 50% or more of the three-dimensional sign part protrudes from the front surface of the transparent panel with a constant amount of protrusion (Fig. 1 shows at least 50% of the three-dimensional sign part 14 protrudes from the surface of the transparent panel 12. Fig. 1 also shows a constant amount of protrusion of three-dimensional sign part 14), and has a surface parallel to the front surface of the transparent panel (Fig. 1 shows that three-dimensional sign part 14 has a surface 24 that is parallel to the front surface 20 of the transparent panel 12).
Claim 4 (as best understood), Kaluba teaches wherein the three-dimensional sign part has a peripheral surface around the surface (Fig. 1 shows the three-dimensional sign part 14 has a peripheral surface around the surface 24 parallel to the front surface 20 of the transparent panel 12), and the peripheral surface, the surface of the three-dimensional sign part, and the front surface of the transparent panel are all formed to be glare or non-glare (The surfaces of Kaluba’s sign will be glaring if it’s illuminated, and non-glaring if it’s not illuminated).
Claim 5, Kaluba teaches further comprising a decorative panel that is opaque (Fig. 1 shows a decorative panel 28; pg. 3, lines 5-7, states that panel 28 is opaque), has a plate shape (Fig. 1 shows decorative panel 28 has a plate shape), and covers a front surface side of the display panel (Fig. 1 shows decorative panel 28 covers the front surface of the display panel 12; pg. 3, lines 5-7), wherein the decorative panel has a display window opened in a region facing the three- dimensional sign part and in a vicinity of the region (Fig. 1 shows decorative panel 28 has a display window 16 opened facing the three dimensional sign part 14).
Claim 6, Kaluba teaches wherein the decorative panel is formed with a designed opening that is opened in a shape representing a character, a graphic, or a pattern (Fig. 1 shows the 
Claim 7, Kaluba does not explicitly disclose a control unit. However, Nobuyuki teaches wherein the control unit includes a CPU (The disclosure states “The image controller 15 is a computer including an image processing device 15a such as a CPU…”), an internal memory (The disclosure states “The image controller 15 is a computer including… a storage device 15b... The storage device 15b stores, for example, an image processing program and image information related to an image displayed on the display screen 12a.” The storage device of Nobuyuki is an internal memory), an operation part (CPUs perform operations in a control unit; thus, the CPU in Nobuyuki also acts as an operation part), and a memory card I/F part (The disclosure states, “The advertising display device according to the third embodiment further includes a memory card connector 30…”), the control unit being mounted with a removable storage medium that stores image data and controlling display of the image in the display panel (The disclosure states, “…the image information related to the image displayed on the display screen 12a is stored in the memory card 31 instead of the storage device 15b of the image controller 15. The image controller 15 reads image information from the memory card 31 via the memory card connector 30, performs image processing, and outputs the image information to the liquid crystal panel control circuit 14.”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaluba to incorporate the teachings of Nobuyuki to add a control unit with an operation part, an internal memory, a memory card interface, and a removable storage medium because adding a control unit allows for finer .

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (CN 101105904 A), hereinafter Choi, in view of Nobuyuki (JP 2006171081 A), hereinafter Nobuyuki, and Masaru et al. (JP 2003050555 A), hereinafter Masaru.
Claim 1, Choi teaches a display device with three-dimensional sign comprising (Fig. 1, 6B, and 9 show a display device with a three-dimensional sign):
a display panel that has a transparent panel on a front surface (Fig. 6B shows a display panel 3; disclosure states that display panel 3 of Fig. 6B has a transparent front surface) and that displays an image including a still image and/or a moving image (Disclosure states, “In the case where the light source device 5 provided at the rear surface of the transparent image display panel 3 operates, the dye-containing transparent image display panel 3 is adapted to display various images stored in a computer, a digital video disk (DVD) or the like… Accordingly, in order to obtain an image display device having a light source, the light source device 5 can be formed using a plasma display panel (PDP), a liquid crystal display (LCD), or a light emitting diode that can be used to display an image stored in a computer, a DVD, or the like. For electronic display panels, monitors and the like.”);
the display device further including a three-dimensional sign part that is thick (Fig. 6B shows a front and a side-view of the display device; the side view of the display device shows the three-dimensional sign part 4 is thick) and is provided in a part of a front surface of the transparent panel (the three-dimensional sign part 4 is provided in a part of the front surface of the display panel 3 as shown in the front and side views depicted in Fig. 6B), the three-dimensional sign part being formed into a shape representing a character, a graphic, or a pattern (Fig. 6B shows the three-dimensional sign part 4 is formed into a shape representing a graphic).
Choi does not explicitly disclose a control unit. However, Nobuyuki teaches a control unit that controls display of the image in the display panel (The disclosure states “The liquid crystal panel 12 is driven by the liquid crystal panel control circuit 14 to perform filtering by transmitting or blocking light from the plurality of fluorescent tubes 13a…”).
Choi and Nobuyuki are both considered to be analogous to the claimed invention because they are in the same field of endeavor, i.e. illuminated advertisement displays. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Nobuyuki to add a control unit because adding a control unit allows for image processing, which allows for the device to display moving images.
Choi also fails to explicitly disclose a three-dimensional sign part that is translucent. However, Masaru teaches a three-dimensional sign part that is thick and translucent (Fig. 1-3 show a three-dimensional sign part 3 that is thick; the disclosure states that the three-dimensional part 3 is translucent).
Choi and Masaru are both considered to be analogous to the claimed invention because they are in the same field of endeavor, i.e. illuminated advertisement displays. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the 
Claim 7, Choi does not explicitly disclose a control unit. However, Nobuyuki teaches wherein the control unit includes a CPU (The disclosure states “The image controller 15 is a computer including an image processing device 15a such as a CPU…”), an internal memory (The disclosure states “The image controller 15 is a computer including… a storage device 15b... The storage device 15b stores, for example, an image processing program and image information related to an image displayed on the display screen 12a.” The storage device of Nobuyuki is an internal memory), an operation part (CPUs perform operations in a control unit; thus, the CPU in Nobuyuki also acts as an operation part), and a memory card I/F part (The disclosure states, “The advertising display device according to the third embodiment further includes a memory card connector 30…”), the control unit being mounted with a removable storage medium that stores image data and controlling display of the image in the display panel
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Nobuyuki to add a control unit with an operation part, an internal memory, a memory card interface, and a removable storage medium because using a combination of a memory card I/F and a removable storage medium to control the displayed image allows for the image information stored in the removable storage medium to be easily changed and rewritten.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiang et al. (US 20080060237 A1) discloses an illuminated sign that has a sign panel, a light source, neon simulated illumination arrangement, and a control switch. The sign panel is either transparent or translucent and has a sign portion and a background portion. The signs portion forms a character. A front shading layer is put on top of the sign character which creates a 3-D effect on the sign character when light passes through.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631